Order, Family Court, St. Lawrence County (Follett, J.), entered on September 14, 1971, affirmed, without costs. No opinion. Greenblott, Main, Larkin and Reynolds, JJ., concur; Herlihy, P. J., concurs in the following memorandum in which Greenblott and Main, JJ., concur. Herlihy, P. J. (concurring). The facts in this proceeding justify resort to the use of section 611 of the Family Court Act, however, I would caution that the section itself is extremely harsh and seems contrary to human instincts and should only be implemented under the most stringent circumstances.